Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 21-41 are pending.
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 29-31, 34-36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 27, 33, 37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien, U.S. Pat. App. Pub. US 20140211399 (hereinafter "O'Brien"), in view of Park, European Patent App. Pub. EP 1551157 (hereinafter “Park”), and in further view of Zhong et al., US 20200350377 (hereinafter “Zhong”).
Regarding claims 21 and 22, O'Brien discloses an electronic device (fig. 1-3, expandable mobile device 102, see abstract) comprising:
a first structure including a first plate (fig. 1-3, paragraphs 17-27, second housing part 112 in O’Brien’s description, including flat top surface, first and second support plate 230, 234 on front surface of device 102);
a second structure comprising a second plate that is slidable relative to the first structure (fig. 1-3, paragraphs 17-27, first housing part 110 in O’Brien’s description, the first housing part including a bottom planar surface at location of 220 as claimed second plate, the second plate is slidable relative to the first structure 230/234, see illustrated fig. 2 below),
a flexible display, at least portion of which is configured to move together with the first structure, wherein the flexible display is configured to expand or reduce a front display area visually exposed at a front surface of the electronic device based on a sliding operation between the first structure and the second structure (fig. 1-3, paragraph 17-27, flexible display 104, paragraph 18, “a first housing part 110 and a second housing part 112 that are operable to slide-engage relative to each other to extend and retract the device”, paragraph 27, “The flexible display 104 is implemented to extend from the interior 214 of the expandable mobile device 102 as the second housing part 112 slides out from the first housing part 110. The flexible display is also implemented to retract into the interior of the expandable mobile device as the second housing part slides into the first housing part”, see illustrated fig. 2 below, a portion of flexible display 104 supported by plate 230 moves with first structure when display is being extended); and 
wherein the electronic device is configured to be transitioned between a basic state in which a size of the front display area is a first size and an extended state in which the size of the front display area is a second size larger than the first size (fig. 1-3, detailed description in paragraphs 17-27, paragraphs 18, “a first housing part 110 and a second housing part 112 that are operable to slide-engage relative to each other to extend and retract the device”, paragraph 19, “A user can then slide open the device to the extended position, which approximately doubles the display area of the flexible display as shown at 116”, see illustrated fig. 2 below)

    PNG
    media_image1.png
    1766
    1609
    media_image1.png
    Greyscale

O’Brien does not disclose in particular (from claim 21) a camera device including a lens and disposed between at least the first structure and the second structure, and wherein the camera device is configured to rotate between the first structure and the second structure when the electronic device is transitioned from the basic state to the extended state and/or from the extended state to the basic state, 
wherein the first plate, the second plate, and the flexible display are configured to support an angle of view of the lens, and
wherein the camera device is disposed in an internal space of the electronic device to overlap at least a portion of the front display area in the basic state and the extended state. 
and (from claim 22) 
wherein the camera device is configured to rotate such that the lens faces a direction of the front surface of the electronic device in one of the basic state and the extended state, and the lens faces a direction of a rear surface opposite to the front surface in the other of the basic state and the extended state.
In similar field of portable device with moveable structures capable of being extended, Park discloses a slide-type mobile communication terminal, the terminal comprising a plate type first structure (fig. 2, paragraph 20, cover body 100) and a second structure (fig. 2, paragraph 20, main body 200), wherein the first structure is configured to be movable between an extended/open state and a basic/closed state with respect to the second structure in a first direction (paragraph 24, “The cover body 100 is constructed to slide in a direction parallel to the front surface of the main body 200. The cover body 100 is coupled to the main body 200 to be superposed on the front surface of the main body 200.”), wherein the portable device further comprises a camera device including a lens (fig. 2, camera 300 with lens 320) disposed in an internal space of the electronic device (fig. 2, camera 300 disposed inside a notch at top of electronic device, examiner interpret the space within the notch as claimed internal space as it is positioned between left and right portion of the electronic device surrounding the space) arranged between the first structure and the second structure (fig. 3, 4, camera 300 arranged between outer edges of cover body 100 and main body 200), wherein the camera device is configured to rotate between the first structure and the second structure when the electronic device is transitioned from the basic state to the extended state and/or from the extended state to the basic state, wherein the camera device is configured to rotate such that the lens faces a direction of the front surface of the electronic device in one of the basic state and the extended state, and the lens faces a direction of a rear surface opposite to the front surface in the other of the basic state and the extended state, and wherein the first plate, the second plate, and the display of the electronic device are configured to support an angle of view of the lens (fig. 2-4, paragraphs 21-26, The camera 300 for taking photographs is rotatably seated on the camera seat 230 to be electrically connected to the main body 200. The pinion gears 310 are provided on part of the outer circumference of the camera 300, and engage with the rack gears 130 of the cover body 100 due to the vertical movement of the cover body 100, thus rotating the camera 300. The camera is configured to face the first structure toward front of device when state of mobile device is in basic/closed state and face the second structure toward back of device when state of mobile device transitioned to extended/open state via sliding, see illustrated figures below).

    PNG
    media_image2.png
    736
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1631
    1073
    media_image3.png
    Greyscale

O’Brien discloses mobile device with first structure and second structure, the first structure comprising a first plate and screen front of the mobile device, and the second structure comprising the back plate of the mobile device, the first structure and second structure capable of sliding with respect to each other to expand the mobile device.
The side of flexible touch screen of O’Brien’s is considered as the front side of the mobile device, the second/back plate side of O’Brien’s mobile device is considered as the back side of the mobile device.
In the same field of endeavor of sliding mobile device capable of being extended, Park discloses a similar mobile device further including a notch on top of mobile device, with a camera disposed inside the notch, having an angle of view supported by slidable first plate and second plate, the camera either faces the front side of mobile device wherein a first structure with screen of the mobile device and the first plate are located, or faces the back side of mobile device wherein a second structure with the second plate of the mobile device is located. 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of incorporating a rotatable camera disposed inside a notch on top of a mobile device, and the known technique of configuring the camera to either face front side or back side of the mobile device based on an open or close state of the mobile device, such as disclosed by Park, into the mobile device with a first front structure and a second back structure having flexible display in front, as disclosed by O’Brien, with rotatable camera module and gear shaft on one edge of electronic device of Park incorporated into one edge of electronic device of O’Brien not wrapped by roller and flexible display, such that the electronic device comprises a camera that rotate to face front side of the device toward the direction of flexible display and first plate in one open/close state, and the camera rotate to face back side of mobile device toward the direction of second plate in another one of open/close state, such is incorporation of a known concept to known device ready for improvement to achieve predictable result, the result would have been predictable and would result in a camera device including a lens and disposed between at least the first structure and the second structure, and wherein the camera device is configured to rotate between the first structure and the second structure when the electronic device is transitioned from the basic state to the extended state and/or from the extended state to the basic state, wherein the first plate, the second plate, and the flexible display are configured to support an angle of view of the lens, and wherein the camera device is disposed in an internal space of the electronic device; wherein the camera device is configured to rotate such that the lens faces a direction of the front surface of the electronic device in one of the basic state and the extended state, and the lens faces a direction of a rear surface opposite to the front surface in the other of the basic state and the extended state and would achieve the benefit of mobile device capable of capturing image with camera, wherein the camera improve user experience by rotating automatically to face either front or back of mobile device based on open or close state.
The combination of O’Brien in view of Park discloses a mobile device having expandable flexible display, with additional notch disposed on an edge of mobile device not wrapped by roller and flexible display, having a rotatable camera disposed within the notch. O’Brien in view of Park does not disclose the camera is configured to overlap at least a portion of the front display area in the basic state and the extended state.
The concept of extending front display area of a mobile device to overlap with the camera of a mobile device, however, is known in the art, such as disclosed by Zhong, which discloses specific transparent display panel configured to overlap the notch on edge of mobile terminal in which a camera is disposed, such that the camera is configured to overlap at least a portion of the front display area of the mobile terminal device (see Zhong, abstract, PMOLED display panel comprises a transparent cable and a camera, wherein an orthographic projection of a lighting region of the camera on a display surface of a PMOLED display panel is located in the display region in which the transparent cable is located. The terminal device in the embodiments of this application may meet a lighting requirement when a camera works, fig. 1, paragraphs 73-80)

    PNG
    media_image4.png
    823
    591
    media_image4.png
    Greyscale

	 The combination of O’Brien in view of Park discloses a mobile device having expandable flexible display, with additional notch disposed on an edge of mobile device not wrapped by roller and flexible display, having a rotatable camera disposed within the notch. Zhong discloses additional concept of configured display region of mobile terminal device to be substantially transparent to overlap with the camera of mobile terminal device disposed in notch. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of configuring transparent display region of mobile terminal device, such as displayed by Zhong, into the mobile terminal device of O’Brien in view of Park, such that notch of O’Brien in view of Park in which the rotatable camera is disposed is further covered by additional display region, while the flexible display is still expandable form edge other than wherein the notch is disposed. The result would have been predictable and would constitute wherein the camera is configured to overlap at least a portion of the front display area in the basic state and the extended state, and would achieve the benefit of increased display size and uniformity in display region shape.

Regarding claims 27, O’Brien in view of Park and Zhong discloses the electronic device of claim 21.
The particular combination as made in rejection of claim 21 did not address (from claim 27) wherein the camera device is configured to rotate such that the lens faces the first structure and the flexible display, or faces the second structure in an inner space of the electronic device, and wherein the lens is configured to receive light through a portion the flexible display and a portion of the first structure, or through a portion of the second structure. 
Park further discloses, however, wherein the camera device is configured to rotate such that the lens faces the first structure and the flexible display, or faces the second structure in an inner space of the electronic device, and wherein the lens is configured to receive light through a portion of the first structure, or through a portion of the second structure (see illustrated fig. 3, 4, of Park below, Examiner submit inner space is broad and reasonably interpreted as any portion of space encircled by most outer housing edges of device, such as space shown in illustrated figures below within notched section of first and second structure wherein the camera device is disposed, and not necessarily completely enclosed by all sides of device housing)

    PNG
    media_image5.png
    1449
    1229
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1631
    1079
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known structure of disposing camera in an inner space of the electron device with lens configured to receive light through an opening portion of the first front structure of device or the rear second structure of device, such as displayed by Park, into device of O’Brien in view of Park and Zhong, to constitute wherein the camera device is configured to rotate such that the lens faces the first structure and the flexible display, or faces the second structure in an inner space of the electronic device, and wherein the lens is configured to receive light through a portion the flexible display and a portion of the first structure, or through a portion of the second structure, the result would have been predictable and would achieve the predictable result of allowing camera module and lens to be at least partially protected from outside elements while still enable camera to receive light to perform intended function of image capturing.

Regarding claim 33, O’Brien in view of Park and Zhong discloses the electronic device of claim 21, further comprising: a rollable module arranged between the first structure and the second structure (O’Brien, fig. 2, roller 208, 228, 226 with carrier track 210 arranged between the first structure and the second structure) and configured to move the first structure in a first direction with respect to the second structure (see O’Brien, fig. 1-3, paragraph 17-27, rollers configured to move second housing with respect to first housing in first direction to expand and contract the display device, see illustrated fig 2 below), and 

    PNG
    media_image7.png
    1766
    1609
    media_image7.png
    Greyscale

wherein the camera device further includes: a camera module in which the lens is disposed (Park, fig. 2, camera 300 with lens 320), a gear coupled to the camera module, and a shaft through the gear and on which the camera module is arranged (See combination made in rejection of claim 21, Park, fig. 2, paragraph 14, 19, 20, “a cylindrical camera having a pinion gear on at least part of an outer circumference of the camera at a predetermined position, and seating on the camera seat in such a way as to rotate about a coupling shaft of the camera”, “pinion gears 310 provided on part of an outer circumference of the camera 300 at predetermined positions”, “The camera 300 is seated on the camera seat 230 to rotate about a coupling shaft of the camera 300”).

Regarding claim 37, O'Brien discloses an electronic device (fig. 1-3, expandable mobile device, see abstract) comprising:
a first structure including a first plate (fig. 1-3, paragraphs 17-27, second housing part 112 in O’Brien’s description, including flat top surface, first and second support plate 230, 234) the first plate including a first surface (fig. 1-3, top facing surface of the second housing part in O’Brien’s description, with flexible display panel facing upward) and a second surface facing a direction opposite the first surface (fig. 1-3, bottom facing surface of the second housing part in O’Brien’s description, toward bottom of flexible display panel, see illustrated fig. 2 below).;
a second structure including a second plate facing the second surface of the first plate (fig. 1-3, paragraph 17-27, first housing part 110 in O’Brien’s description, the first housing part including a bottom planar surface interpreted as a second plate, the second plate facing the second surface of the first plate, see illustrate fig. 2 below),
a flexible display, at least portion of which is disposed on the first structure and configured to move together with the first structure (fig. 1-3, paragraph 17-27, flexible display 104, paragraph 18, “a first housing part 110 and a second housing part 112 that are operable to slide-engage relative to each other to extend and retract the device”, paragraph 27, “The flexible display 104 is implemented to extend from the interior 214 of the expandable mobile device 102 as the second housing part 112 slides out from the first housing part 110. The flexible display is also implemented to retract into the interior of the expandable mobile device as the second housing part slides into the first housing part”, see illustrated fig. 2 below, a portion of flexible display 104 supported by plate 230 moves with first structure when display is being extended);
a rollable module slidably connecting the first structure and the second structure and guiding the movement of the flexible display (O’Brien, fig. 2, paragraphs 20-23, roller 208, 228, 226 and carrier track 210 arranged between first and second plate, slidably engaged to guide movement of flexible display, first structure and second structure); 
wherein the flexible display is configured to expand or reduce a front display area visually exposed to a front surface of the electronic device based on a sliding operation between the first structure and the second structure (fig. 1-3, paragraph 17-27, flexible display 104, paragraph 18, “a first housing part 110 and a second housing part 112 that are operable to slide-engage relative to each other to extend and retract the device”, paragraph 27, “The flexible display 104 is implemented to extend from the interior 214 of the expandable mobile device 102 as the second housing part 112 slides out from the first housing part 110. The flexible display is also implemented to retract into the interior of the expandable mobile device as the second housing part slides into the first housing part”, see illustrated fig. 2 below, a portion of flexible display 104 supported by plate 230 moves with first structure when display is being extended); and 
wherein the electronic device is transitioned between a basic state in which a size of the front display area is a first size and an extended state in which the size of the front display area is a second size larger than the first size (fig. 1-3, detailed description in paragraphs 17-27, paragraphs 18, “a first housing part 110 and a second housing part 112 that are operable to slide-engage relative to each other to extend and retract the device”, paragraph 19, “A user can then slide open the device to the extended position, which approximately doubles the display area of the flexible display as shown at 116”, see illustrated fig. 2 below)

    PNG
    media_image8.png
    1766
    1609
    media_image8.png
    Greyscale


    PNG
    media_image7.png
    1766
    1609
    media_image7.png
    Greyscale



O’Brien does not disclose in particular a camera device disposed between the first plate and the second plate, the camera device including a camera module on which a lens is disposed;
wherein the camera module is configured to rotate between the first plate and the second plate based on an operation in which the electronic device is transitioned from at least one of the basic state to the extended state, or from the extended state to the basic state, 
wherein the lens is configured to face the first plate and the display in the basic state, and face the second plate in the extended state, and
wherein the first plate, the second plate, and the flexible display are configured to support an angle of view of the lens, and
wherein the camera device is disposed in an internal space of the electronic device to overlap at least a portion of the front display area in the basic state and the extended state.
In similar field of portable device with moveable structures capable of being extended, Park discloses a slide-type mobile communication terminal, the terminal comprising a plate type first structure (fig. 2, paragraph 20, cover body 100) and a plate type second structure (fig. 2, paragraph 20, main body 200), wherein the first plate is configured to be movable between an extended/open state and a basic/closed state with respect to the second plate in a first direction (paragraph 24, “The cover body 100 is constructed to slide in a direction parallel to the front surface of the main body 200. The cover body 100 is coupled to the main body 200 to be superposed on the front surface of the main body 200.”), wherein the portable device further a camera device disposed between the first plate and the second plate (fig. 3, 4, camera 300 arranged between outer edges of plate body 100 and plate body 200), the camera device including a camera module on which the lens is disposed (fig. 2, camera 300 with lens 320), the camera device is disposed in an internal space of the electronic device (fig. 2, camera 300 disposed inside a notch at top of electronic device, examiner interpret the space within the notch as claimed internal space as it is positioned between left and right portion of the electronic device surrounding the space); wherein the camera device is configured to rotate between the first plate and the second plate based on an operation in which the electronic device is transitioned from at least one of the basic state to the extended state, or from the extended state to the basic state, wherein the lens is configured to face the first plate and the display in the basic state, and face the second plate in the extended state, and wherein the first plate, the second plate, and the display of the electronic device are configured to support an angle of view of the lens (fig. 2-4, paragraphs 21-26, The camera 300 for taking photographs is rotatably seated on the camera seat 230 to be electrically connected to the main body 200. The pinion gears 310 are provided on part of the outer circumference of the camera 300, and engage with the rack gears 130 of the cover body 100 due to the vertical movement of the cover body 100, thus rotating the camera 300. The camera is configured to face the first plate toward front of device when state of mobile device is in basic/closed state and face the second plate toward back of device when state of mobile device transitioned to extended/open state via sliding, see illustrated figures below).

    PNG
    media_image2.png
    736
    626
    media_image2.png
    Greyscale


    PNG
    media_image9.png
    1631
    1073
    media_image9.png
    Greyscale

O’Brien discloses mobile device with first structure and second structure, the first structure comprising a first plate and screen front of the mobile device, and the second structure comprising the second plate of the mobile device, the first structure and second structure capable of sliding with respect to each other to expand the mobile device.
The side of flexible touch screen of O’Brien’s with first plate is considered as the front side of the mobile device, the second/back plate side of O’Brien’s mobile device is considered as the back side of the mobile device.
In the same field of endeavor of sliding mobile device capable of being extended, Park discloses a similar mobile device having a camera that either faces the front side of mobile device wherein a first structure with screen of the mobile device and a first plate are located, or faces the back side of mobile device wherein a second structure with a second/back plate of the mobile device is located. 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of incorporating a camera disposed inside a notch on top of a mobile device, and the known technique of configuring the camera to either face front side or back side of the mobile device based on an open or close state of the mobile device, such as disclosed by Park, into the mobile device with a first front structure and a second back structure having flexible display in front, as disclosed by O’Brien, with rotatable camera module and gear shaft on one edge of moble device of Park incorporated into one edge of mobile device of O’Brien not wrapped by roller and flexible display, such that the mobile device comprises a camera that rotate to face front side of mobile device toward the direction of flexible display and first plate in one close/basic state, and the camera rotate to face back side of mobile device toward the direction of second plate in another one of open/extended state, such is incorporation of a known concept to known device ready for improvement to achieve predictable result, the result would have been predictable and would result in a camera device disposed between the first plate and the second plate, the camera device including a camera module on which the lens is disposed; wherein the camera module is configured to rotate between the first plate and the second plate based on an operation in which the electronic device is transitioned from at least one of the basic state to the extended state, or from the extended state to the basic state, and wherein the lens is configured to face the first plate and the display in the basic state, and face the second plate in the extended state, wherein the first plate, the second plate, and the flexible display are configured to support an angle of view of the lens, and wherein the camera device is disposed in an internal space of the electronic device, and would achieve the benefit of mobile device capable of capturing image with camera, wherein the camera improve user experience by rotating automatically to face either front or back of mobile device based on open or close state.
The combination of O’Brien in view of Park discloses a mobile device having expandable flexible display, with additional notch disposed on an edge of mobile device not wrapped by roller and flexible display, having a rotatable camera disposed within the notch. O’Brien in view of Park does not disclose the camera is configured to overlap the flexible display when the front display area is viewed from above in the basic state and the extended state.
The concept of extending front display area of a mobile device to overlap with the camera of a mobile device, however, is known in the art, such as disclosed by Zhong, which discloses configuring display panel of mobile device to be transparent and overlap the notch on edge of mobile terminal in which a camera is disposed (see Zhong, abstract, PMOLED display panel comprises a transparent cable and a camera, wherein an orthographic projection of a lighting region of the camera on a display surface of a PMOLED display panel is located in the display region in which the transparent cable is located. The terminal device in the embodiments of this application may meet a lighting requirement when a camera works, fig. 1, paragraphs 73-80)

    PNG
    media_image4.png
    823
    591
    media_image4.png
    Greyscale

	 The combination of O’Brien in view of Park discloses a mobile device having expandable flexible display, with additional notch disposed on an edge of mobile device not wrapped by roller and flexible display, having a rotatable camera disposed within the notch. Zhong discloses additional concept of configured display region of mobile terminal device to be substantially transparent to overlap with the camera of mobile terminal device disposed in notch. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of configuring transparent display region of mobile terminal device, such as displayed by Zhong, into the mobile terminal device of O’Brien in view of Park, such that notch of O’Brien in view of Park in which the rotatable camera is disposed is further covered by the flexible display, while the flexible display is still expandable form edge other than wherein the notch is disposed. The result would have been predictable and would constitute wherein the camera is configured to the flexible display when the front display area is viewed from above in the basic state and the extended state, and would achieve the benefit of increased display size and uniformity in display region shape.

Regarding claim 39, O'Brien in view of Park and Zhong discloses the electronic device of claim 37, wherein the lens is configured to receive light through a third area of the second plate in the extended state, and wherein the third area includes a second aperture or a second transparent area (see illustrated fig. 4 as below, see also combination as made in rejection of claim 37, O’Brien in view of Park and Zhong as made in combination with rotatable camera module disposed on one edge of electronic device not occupied by flexible display)

    PNG
    media_image10.png
    1631
    1079
    media_image10.png
    Greyscale

Regarding claim 41, O’Brien in view of Park and Zhong discloses the electronic device of claim 37, wherein the basic state is a substantially closed state, and the expanded state is an open state that is more open than is the basic state (see combination made in rejection of claim 37, O’Brien fig. 2, 3, and Park fig. 3, 4 illustrating a closed position in basic state wherein device size and display area is reduced, and an open state in expanded position wherein device size and display area is extended).

Claims 23-26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Park and Zhong as applied in rejections of claims 21 and 37 above, and in further view of Lee, U.S. Pat. App. Pub 20170344071 (hereinafter “Lee”).
Regarding claims 23-26, O’Brien in view of Park and Zhong discloses the electronic device of claim 21.
O’Brien in view of Park and Zhong does not disclose in particular:
(from claim 23) a processor functionally connected to the camera device, wherein the camera device is configured to operate in a first photographing mode in the basic state and to operate in a second photographing mode in the extended state, wherein the processor is configured to: display a first preview image obtained from the camera device based on the first photographing mode on the front display area in the basic state, and display a second preview image obtained from the camera device based on the second photographing mode on the front display area in the extended state.
(from claim 24) wherein one of the first photographing mode and the second photographing mode is a selfie photographing mode corresponding to photographing an image in a direction of the front surface of the electronic device, and another one of the first photographing mode and the second photographing mode is a normal photographing mode corresponding to photographing an image in a direction of a rear surface opposite to the front surface.
(from claim 25) wherein the processor is further configured to: detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position.
(from claim 26) wherein the camera device is positioned such that the lens faces the front surface in the basic state, and the lens faces a rear surface in the extended state, wherein the processor is further configured to: operate the camera device in the selfie photographing mode in the basic state, detect an operation in which the electronic device is transitioned from the basic state to the extended state, detect a state in which the lens of the camera device is positioned to face the rear surface, change the photographing mode of the camera device from the selfie photographing mode to the normal photographing mode.
In similar field of endeavor, Lee discloses: 
a display device (fig. 1-4, 6, 7, paragraph 46, device 100) with a rotatable camera (fig. 1-4, 6, 7, camera 110, paragraph 55, “The camera unit 110 may include a single camera. The camera unit 110 may be disposed in an area of the flexible display unit 120. Since the flexible display unit 120 including the camera unit 110 can be bent, the camera unit 110 can capture an object in various directions.”) and a flexible display unit (fig. 1, 2, paragraph 49, flexible display 120 which may be bent), comprising a processor functionally connected to the camera device (fig. 1, 2, paragraph 50, “The control unit 130 can be configured to control the camera unit 110 and the flexible display unit 120.”)
wherein, the display device with flexible display may be bent to arrange the display device in a closed / basic state (see fig. 3(b), fig. 11(a), fig. 12 (a)-(c), display device with flexible display area comprising camera module being bent inward, i.e. in a bent/closed position, with camera lens directed at ‘front’ of display toward user, which examiner interpret as “basic” or closed state) and wherein the flexible display may be unfolded to arrange the display device in a opened / extended state (see fig. 3(a), fig. 11(b), display device with flexible display area comprising camera module being unfolded, i.e. flexible display extended, with camera lens directed at ‘rear’ of display toward scene, which examiner interpret as “extended” or opened state),

    PNG
    media_image11.png
    984
    803
    media_image11.png
    Greyscale

(from claims 23 and 24) wherein the processor is configured to: display a first preview image obtained from the camera device based on the first photographing mode on the front display area in the basic state, and display a second preview image obtained from the camera device based on the second photographing mode on the front display area in the extended state; wherein one of the first photographing mode and the second photographing mode is a selfie photographing mode corresponding to photographing an image in a direction of the front surface of the electronic device, and another one of the first photographing mode and the second photographing mode is a normal photographing mode corresponding to photographing an image in a direction of a  rear surface opposite to the front surface:
See pragraph 71, the image captured by the camera unit 110 may be a preview image, a still image, or a video image. paragraphs 94, 95, displaying of preview image on flexible display screen, paragraph 95, selfie mode wherein front side image is captured: “When the photography button 31 included only in the second direction side 122 of the flexible display unit 120 is selected, the second-direction image previewed on the second direction side 122 of the flexible display unit 120 can be photographed.”, paragraph 104, normal mode wherein rear side image is captured: “When the bent flexible display unit is unfolded, the display device 100 may display a first-direction preview image inputted through the camera unit 110 on the second direction side 122 of the flexible display unit 120”.
See also fig. 11, 12, Paragraph 103, and illustrated figures below “FIG. 11(a) shows that the display device 100 is bent. As described above, the flexible display device 120 can be bent. When the flexible display unit is bent at the predetermined angle or more, the display device 100 may display different images on the bent area 121 of the flexible display unit 120 and the second direction side 122 of the flexible display unit 120. As an embodiment, the image temporarily captured in the first direction can be displayed on the bent area 121 of the flexible display unit 120 and the image displayed on the second direction side 122 of the flexible display unit 120. The bent flexible display unit can be unfolded again.”

    PNG
    media_image12.png
    1015
    636
    media_image12.png
    Greyscale


and (from claims 25 and 26) wherein the processor is further configured to: detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position; wherein the camera device is positioned such that the lens faces the front surface in the basic state, and the lens faces the rear surface in the extended state, wherein the processor is further configured to: operate the camera device in the selfie photographing mode in the basic state, detect an operation in which the electronic device is transitioned from the basic state to the extended state, detect a state in which the lens of the camera device is positioned to face the rear surface, change the photographing mode of the camera device from the selfie photographing mode to the normal photographing mode:
see paragraphs and illustrated figures referenced above for operation of device of selfie or normal photograph modes, with processor configured to changing operation mode based on detected change in close/normal and open/extended state of flexible screen including change of position of lens related to direction the camera module is facing, see also paragraphs 65, 73, 74, 108, description regrading processor with sensor unit actively detecting change of state of camera lens position related to direction of camera and actively adjust operation mode, paragraph 65, “the sensor unit 160 may sense bending of the flexible display unit 120 and then transmit the sensed signal to the control unit 130. The control unit 130 may detect a bending angle based on the signal transmitted from the sensor unit 160. When the detected bending angle is equal to or greater than a predetermined angle, the control unit 130 may perform related operation. In addition, the sensor unit 160 may sense an inclined degree of the camera unit 110. The control unit 130 may adjust an image angle based on the inclined degree of the camera unit 110, which is sensed by the sensor unit 110.” Paragraphs 73, 74 “FIG. 3 (b) shows a screen of the bent display device. When the flexible display unit 120 including the camera unit 110 is bent, the display device 100 may sense the bending of the flexible display unit 120. When the flexible display unit 120 is bent at a predetermined angel or more ... the display device 100 can display an image inputted through the camera unit 110 on a second direction side 122 of the flexible display unit 120”, “the display device can display a user's image on the second direction side 122 of the flexible display unit 120.” Paragraph 108, processor control size of preview image based on detected change in size of bent portion of flexible display including change of direction of camera lens.
O’Brien in view of Park and Zhong discloses a device with flexible screen and rotatable camera, wherein the camera lens may be arranged to face front or rear of device based on change in close/normal and open/extended state of device. 
Lee discloses a similar device with flexible screen and rotatable camera wherein camera lens may be arranged to face front or rear of device based on change in close/normal and open/extended state of device, with additional processor and photograph modes configured to allow device to change state of photography mode automatically based on change on open/close state of the device and direction the camera lens is facing. 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of processor configured to automatically change photograph mode between selfie mode or normal mode based on change in state of device with flexible screen having camera capable of facing front or back, such as disclosed by Lee, into the device of O’Brien in view of Park and Zhong, to constitute: (from claim 23) a processor functionally connected to the camera device, wherein the camera device is configured to operate in a first photographing mode in the basic state and to operate in a second photographing mode in the extended state, wherein the processor is configured to: display a first preview image obtained from the camera device based on the first photographing mode on the front display area in the basic state, and display a second preview image obtained from the camera device based on the second photographing mode on the front display area in the extended state; (from claim 24) wherein one of the first photographing mode and the second photographing mode is a selfie photographing mode corresponding to photographing an image in a direction of the front surface of the electronic device, and another one of the first photographing mode and the second photographing mode is a normal photographing mode corresponding to photographing an image in a direction of a rear surface opposite to the front surface; (from claim 25) wherein the processor is further configured to: detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position; (from claim 26) wherein the camera device is positioned such that the lens faces the front surface in the basic state, and the lens faces the rear surface in the extended state, wherein the processor is further configured to: operate the camera device in the selfie photographing mode in the basic state, detect an operation in which the electronic device is transitioned from the basic state to the extended state, detect a state in which the lens of the camera device is positioned to face the rear surface, change the photographing mode of the camera device from the selfie photographing mode to the normal photographing mode, the result would have been predictable and would result a display device with flexible screen and rotatable camera to automatically change photography mode based on user intended and facilitate improved user experience and ease of use. 

Regarding claim 40, O’Brien in view of Park and Zhong discloses the electronic device of claim 37.
O’Brien in view of Park and Zhong does not disclose in particular:
a processor functionally connected to the camera device, wherein the processor is configured to: control the camera device to operate in a first photographing mode in the basic state and a second photographing mode in the extended state, detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position. 
In similar field of endeavor, Lee discloses: 
a display device (fig. 1-4, 6, 7, paragraph 46, device 100) with a rotatable camera (fig. 1-4, 6, 7, camera 110, paragraph 55, “The camera unit 110 may include a single camera. The camera unit 110 may be disposed in an area of the flexible display unit 120. Since the flexible display unit 120 including the camera unit 110 can be bent, the camera unit 110 can capture an object in various directions.”) and a flexible display unit (fig. 1, 2, paragraph 49, flexible display 120 which may be bent), comprising a processor functionally connected to the camera device (fig. 1, 2, paragraph 50, “The control unit 130 can be configured to control the camera unit 110 and the flexible display unit 120.”)
wherein, the display device with flexible display may be bent to arrange the display device in a closed / basic state (see fig. 3(b), fig. 11(a), fig. 12 (a)-(c), display device with flexible display area comprising camera module being bent inward, i.e. in a bent/closed position, with camera lens directed at ‘front’ of display toward user, which examiner interpret as “basic” or closed state) and wherein the flexible display may be unfolded to arrange the display device in a opened / extended state (see fig. 3(a), fig. 11(b), display device with flexible display area comprising camera module being unfolded, i.e. flexible display extended, with camera lens directed at ‘rear’ of display toward scene, which examiner interpret as “extended” or opened state),

    PNG
    media_image11.png
    984
    803
    media_image11.png
    Greyscale

wherein the processor is configured to: control the camera device to operate in a first photographing mode in the basic state and a second photographing mode in the extended state, detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position.
See pragraph 71, the image captured by the camera unit 110 may be a preview image, a still image, or a video image. paragraphs 94, 95, displaying of preview image on flexible display screen, paragraph 95, selfie mode wherein front side image is captured: “When the photography button 31 included only in the second direction side 122 of the flexible display unit 120 is selected, the second-direction image previewed on the second direction side 122 of the flexible display unit 120 can be photographed.”, paragraph 104, normal mode wherein rear side image is captured: “When the bent flexible display unit is unfolded, the display device 100 may display a first-direction preview image inputted through the camera unit 110 on the second direction side 122 of the flexible display unit 120”. See also fig. 11, 12, Paragraph 103, and illustrated figures below “FIG. 11(a) shows that the display device 100 is bent. As described above, the flexible display device 120 can be bent. When the flexible display unit is bent at the predetermined angle or more, the display device 100 may display different images on the bent area 121 of the flexible display unit 120 and the second direction side 122 of the flexible display unit 120. As an embodiment, the image temporarily captured in the first direction can be displayed on the bent area 121 of the flexible display unit 120 and the image displayed on the second direction side 122 of the flexible display unit 120. The bent flexible display unit can be unfolded again.”

    PNG
    media_image12.png
    1015
    636
    media_image12.png
    Greyscale


See also paragraphs 65, 73, 74, 108, description regrading processor with sensor unit actively detecting change of state of camera lens position related to direction of camera and actively adjust operation mode, paragraph 65, “the sensor unit 160 may sense bending of the flexible display unit 120 and then transmit the sensed signal to the control unit 130. The control unit 130 may detect a bending angle based on the signal transmitted from the sensor unit 160. When the detected bending angle is equal to or greater than a predetermined angle, the control unit 130 may perform related operation. In addition, the sensor unit 160 may sense an inclined degree of the camera unit 110. The control unit 130 may adjust an image angle based on the inclined degree of the camera unit 110, which is sensed by the sensor unit 110.” Paragraphs 73, 74 “FIG. 3 (b) shows a screen of the bent display device. When the flexible display unit 120 including the camera unit 110 is bent, the display device 100 may sense the bending of the flexible display unit 120. When the flexible display unit 120 is bent at a predetermined angel or more ... the display device 100 can display an image inputted through the camera unit 110 on a second direction side 122 of the flexible display unit 120”, “the display device can display a user's image on the second direction side 122 of the flexible display unit 120.” Paragraph 108, processor control size of preview image based on detected change in size of bent portion of flexible display including change of direction of camera lens.
O’Brien in view of Park and Zhong discloses a device with flexible screen and rotatable camera, wherein the camera lens may be arranged to face front or rear of device based on change in close/normal and open/extended state of device. 
Lee discloses a similar device with flexible screen and rotatable camera wherein camera lens may be arranged to face front or rear of device based on change in close/normal and open/extended state of device, with additional processor and photograph modes configured to allow device to change state of photography mode automatically based on change on open/close state of the device and direction the camera lens is facing. 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of processor configured to automatically change photograph mode between selfie mode or normal mode based on change in state of device with flexible screen having camera capable of facing front or back, such as disclosed by Lee, into the device of O’Brien in view of Park and Zhong, to constitute: a processor functionally connected to the camera device, wherein the processor is configured to: control the camera device to operate in a first photographing mode in the basic state and a second photographing mode in the extended state, detect the basic state or the extended state of the electronic device, detect the lens position related to a direction the lens is facing, and change a photographing mode of the camera device to the first photographing mode or the second photographing mode based on at least one of the state of the electronic device and the lens position, the result would have been predictable and would result a display device with flexible screen and rotatable camera to automatically change photography mode based on user intended and facilitate improved user experience and ease of use.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Park and Zhong as applied in rejections of claims 21 and 27 above, and in further view of Yamazaki et al, U.S. Pat. App. Pub 20170126983 (hereinafter “Yamazaki”).
Regarding claim 28, O’Brien in view of Park and Zhong discloses the electronic device of claim 27.
O’Brien in view of Park and Zhong does not disclose in particular wherein the flexible display includes a first area configured to support the view angle of the lens, and wherein the first area includes a partial area of the front display area or an opening area formed in the front display area. 
In similar field of endeavor of display device with flexible display and camera, Yamazaki discloses a display device having flexible display (fig 1A-1E, paragraph 39-42, display device with flexible display 101 and camera 105), wherein flexible display may be configured to overlap with camera, and include a first area with opening to expose the camera to support a view angle of lens (fig. 2B, 3B, 5B, paragraphs 60, 73, display covering camera 105 configured with opening area formed in display area to expose camera, examiner interpret support a view angle of the lens as simply having enough opening area so camera is not obscured and is allowed to perform intended function of image capturing).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of extending flexible screen to overlap with camera of display device, with flexible screen configured to include an opening area formed in display area to properly expose camera, such as disclosed by Yamazaki, into the device of O’Brien in view of Park and Zhong, such that display area of O’Brien in view of Park and Zhong extends to cover surrounding area of camera module with opening, to constitute wherein the flexible display includes a first area configured to support a view angle of the lens, and wherein the first area includes a partial area of the front display area or an opening area formed in the front display area, the result would have been predictable and would achieve the benefit of maximized viewable display area while allow display to provide improved illumination for imaged subject (Yamazaki paragraph 60).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Park and Zhong as applied in claims rejections above, and in further view of Evans, V et al., U.S. Pat. App. Pub. US 20170124932 (hereinafter “Evans”)
Regarding claim 32, O’Brien in view of Park and Zhong discloses the electronic device of claim 21, wherein the first plate includes a first surface on which a portion of the flexible display is mounted and a second surface facing opposite to the first surface, wherein the second plate faces the second surface of the first plate (see illustrated O’Brain fig. 2 below). 

    PNG
    media_image8.png
    1766
    1609
    media_image8.png
    Greyscale


wherein the camera device is arranged between the first plate and the second plate (see combination made in rejection of claim 21, camera module of Park arranged on one edge of O’Brien not wrapped by flexible display and roller, the camera module arranged between the first plate and second plate), 
the combination of O’Brien in view of Park and Zhong as made in rejection of claim 21 above does not specifically address the camera module overlaps the flexible display when the first surface is viewed from above.
It is known however, that camera module of mobile device maybe arranged under transparency adjustable display such that camera module overlaps display when view from a direction, such as disclosed by Evans, which discloses transparency / opaqueness of display can be adjustable to enable camera of mobile device disposed underneath the display (fig. 2A, paragraphs 4, 31, “In some embodiments, the camera is disposed underneath the display (e.g., away from the displaying surface). The display can be an opaqueness adjustable display having a matrix of light emitting pixels. The display can have the capability of turning substantially transparent, substantially opaque, or therebetween, responsive to a command from a processor of the mobile device.”, “FIG. 2A is a diagram illustrating an example application in a mobile device 200 that utilizes a display (e.g., the display 108) overlaid with a camera (e.g., the camera 104A and/or the camera 104B) for video conferencing, in accordance with some embodiments. The display and the camera can be part of the mobile device 200 (e.g., the mobile device 100).”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of arranging camera module under display of mobile device, such as disclosed by Evans, into the device of O’Brien in view of Park and Zhong, such that the flexible display of O’Brien in view of Park and Zhong is expanded to cover edge of device wherein camera module is disposed, to constitute the camera module overlaps the flexible display when the first surface is viewed from above, the result would have been predictable and would achieve the benefit of maximized viewable display area while still enabling camera of mobile device to capture image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694           



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694